Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 16, 1964, convicting him of murder in the first degree, upon a jury verdict, and sentencing him to life imprisonment. In accordance with our remission (25 A D 2d 442) to the trial court for further proceedings in accordance with People v. Huntley (15 N Y 2d 72), a hearing was had on April 11, 1966, at the conclusion of which the court (in an oral decision) found that appellant’s admissions were voluntary. Judgment affirmed. Sufficient proof in addition to admissions was adduced to warrant conviction, namely, proof of incendiary origin, defendant’s motive, his removal of couches to the place of origin of the fire, his consciousness of guilt and his absence from home during the fire. (See People v. Pincus, 6 A D 2d 826.) Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.